DETAILED ACTION
Currently, claims 1-3, 8, 11-13, 15, 18, 20-27, and 29 are being examined, and the remaining claims have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2022 has been entered.
 



Claim Objections
Claim 18 is objected to because of the following informalities:  In lines 2 and 4, -of the second jaw- should be inserted after both occurrences of “longitudinal axis”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 18, 20, 23-27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is found to be indefinite because Examiner is unsure of the scope of lines 20-21.  More specifically, this limitation appears to contradict an earlier limitation in the same claim.  It appears as though this limitation should recite ‘wherein a gap between at least a portion of the first proximally facing canted tooth surface and a corresponding portion of the second distally facing canted tooth surface is nearly constant’.  Appropriate correction is required.
Claim 20 is found to be indefinite because it appears to be redundant, especially in view of the rejection of claim 15 under 35 USC 112 (see above).
Claim 25 recites the limitation "the longitudinal axis" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 11-13, 15, 18, and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,368,940.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, 12, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holcomb, U.S. 2010/0057085 (hereinafter Holcomb).
Regarding claims 1, Holcomb discloses (note figs. 18-25) a forceps comprising: a gripping assembly comprising: an upper jaw (218) including a proximal end and a distal end, the upper jaw includes an upper tooth (any of the teeth disposed on ‘218’ - see fig. 23) having an upper proximally facing canted tooth surface and an upper distally facing canted tooth surface; a lower jaw (220) including a proximal end and a distal end, the lower jaw includes a socket (space opposing cited tooth) having a lower distally facing canted socket surface and a lower proximally facing socket surface; wherein the upper jaw, the lower jaw, or both are moveable so that the gripping assembly moves between an open position and a gripping position; and wherein in the gripping position, a gap is defined between (at least a portion of) the upper distally facing canted tooth surface and the lower proximally facing socket surface; wherein an upper peak is defined between the upper proximally facing canted tooth surface and the upper distally facing canted tooth surface, and a valley is defined between the lower distally facing canted socket surface and the lower proximally facing socket surface; wherein an axis extending through the upper peak and generally perpendicular to a longitudinal axis of the gripping assembly is offset relative to an axis extending through the valley and generally perpendicular to the longitudinal axis of the gripping assembly; and wherein an angular position of the lower distally facing canted socket surface relative to a longitudinal axis of the lower jaw extending between the proximal end of the lower jaw and the distal end of the lower jaw ‘sufficiently corresponds’ to an angular position of the upper proximally facing canted tooth surface relative to the longitudinal axis of the gripping assembly (this limitation is necessarily met since the teeth fit together to a certain extent in the gripping position).
Regarding claims 2-3, Holcomb discloses (see above) a forceps wherein a width of the gap increases from an upper portion of the lower proximally facing socket surface to the valley, and wherein the lower proximally facing socket surface is generally vertical relative to a longitudinal axis of the lower jaw extending between the proximal end of the lower jaw and the distal end of the lower jaw (see fig. 23).
 Regarding claim 8, Holcomb discloses (see above) a forceps wherein the upper jaw includes a plurality of upper teeth; and wherein an amplitude of the upper teeth decreases from the distal end of the upper jaw to the proximal end of the upper jaw (see fig. 23).
Regarding claim 11, Holcomb discloses (see above) a forceps wherein the upper jaw and the lower jaw each include ‘camming sections’ (see proximal regions of jaws in figs. 20-21) located proximally to the upper tooth and the socket respectively; wherein applying a force onto the camming sections moves one or both of the upper jaw and the lower jaw towards each other to move the gripping assembly to the gripping position; and wherein removing the force from the camming sections moves one or both of the upper jaw and the lower jaw away from one another to move the gripping assembly to the open position.
Regarding claim 12, Holcomb discloses (see above) a forceps wherein one of the upper jaw and the lower jaw is connected to a source of electrosurgical energy so that in the gripping position bipolar energy can be conducted through tissue configured to be gripped between the upper jaw and the lower jaw (note paragraphs 61-62).
Regarding claim 21, Holcomb discloses (see above) a forceps wherein in the gripping position, a gap is defined between (at least a portion of) the upper proximally facing canted tooth surface and the lower distally facing canted socket surface.
Regarding claim 22, Holcomb discloses (see above) a forceps wherein in the gripping position, the upper proximally facing canted tooth surface is in contact with the lower distally facing canted socket surface (at a single point – see fig. 23).

Claim(s) 1, 11, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi, U.S. 6,273,887 (hereinafter Yamauchi).
Regarding claim 1, Yamauchi discloses (note fig. 3) a forceps comprising: a gripping assembly comprising: an upper jaw (8a) including a proximal end and a distal end, the upper jaw includes an upper tooth (any of the teeth disposed on ‘8a’ - see fig. 3) having an upper proximally facing canted tooth surface and an upper distally facing canted tooth surface; a lower jaw (8b) including a proximal end and a distal end, the lower jaw includes a socket (space opposing cited tooth) having a lower distally facing canted socket surface and a lower proximally facing socket surface; wherein the upper jaw, the lower jaw, or both are moveable so that the gripping assembly moves between an open position and a gripping position; and wherein in the gripping position, a gap is defined between the upper distally facing canted tooth surface and the lower proximally facing socket surface; wherein an upper peak is defined between the upper proximally facing canted tooth surface and the upper distally facing canted tooth surface, and a valley is defined between the lower distally facing canted socket surface and the lower proximally facing socket surface; wherein an axis extending through the upper peak and generally perpendicular to a longitudinal axis of the gripping assembly is offset relative to an axis extending through the valley and generally perpendicular to the longitudinal axis of the gripping assembly; and wherein an angular position of the lower distally facing canted socket surface relative to a longitudinal axis of the lower jaw extending between the proximal end of the lower jaw and the distal end of the lower jaw sufficiently corresponds to an angular position of the upper proximally facing canted tooth surface relative to the longitudinal axis of the gripping assembly. 
Regarding claim 11, Yamauchi discloses (see above) a forceps wherein the upper jaw and the lower jaw each include ‘camming sections’ (see proximal regions of jaws) located proximally to the upper tooth and the socket respectively; wherein applying a force onto the camming sections moves one or both of the upper jaw and the lower jaw towards each other to move the gripping assembly to the gripping position; and wherein removing the force from the camming sections moves one or both of the upper jaw and the lower jaw away from one another to move the gripping assembly to the open position.
Regarding claim 12, Yamauchi discloses (see above) a forceps wherein one of the upper jaw and the lower jaw is connected to a source of electrosurgical energy so that in the gripping position bipolar energy can be conducted through tissue configured to be gripped between the upper jaw and the lower jaw (note col. 8, line 15; col. 10, line 28).
Regarding claim 21, Yamauchi discloses (see above) a forceps wherein in the gripping position, a gap is defined between the upper proximally facing canted tooth surface and the lower distally facing canted socket surface.

Claim(s) 25, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi, U.S. 6,736,813 (hereinafter Yamauchi-2).
Regarding claim 25, Yamauchi-2 discloses (note fig. 44) a jaw assembly comprising: an upper jaw (658b) comprising an upper tooth (any of the teeth disposed thereon), the upper tooth comprising: an upper proximally facing tooth surface, an upper distally facing tooth surface, and an upper jaw peak that is defined between the upper proximally facing tooth surface and the upper distally facing tooth surface; and a lower jaw (658a) comprising a lower socket (space opposing cited tooth), the lower socket comprising: a lower distally facing socket surface, a lower proximally facing socket surface, and a lower jaw valley that is defined between the lower distally facing socket surface and the lower proximally facing socket surface; wherein a first gap is defined between the upper proximally facing tooth surface and the lower distally facing socket surface, and a second gap is defined between the upper distally facing tooth surface and the lower proximally facing socket surface; wherein a width of the first gap changes along a length of the upper proximally facing tooth surface, and a width of the second gap changes along a length of the upper distally facing tooth surface; and wherein an axis extending through the upper jaw peak and the lower jaw valley is generally perpendicular to a longitudinal axis of the jaw assembly.
Regarding claim 26, Yamauchi-2 discloses (note fig. 44) a jaw assembly wherein the lower jaw valley is defined between the lower distally facing socket surface and the lower proximally facing socket surface; and wherein a width of the first gap increases (at least some of the time) along the length of the upper proximally facing tooth surface from an upper portion of the upper proximally facing tooth surface to the lower jaw valley.
Regarding claim 27, Yamauchi-2 discloses (note fig. 44) a jaw assembly wherein the lower jaw valley is defined between the lower distally facing socket surface and the lower proximally facing socket surface; and wherein a width of the second gap increases (at least some of the time) along the length of the upper distally facing tooth surface from an upper portion of the upper distally facing tooth surface to the lower jaw valley.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holcomb in view of Feinberg, U.S. 5,458,598 (hereinafter Feinberg).
Regarding claim 13, Holcomb discloses (see above) a forceps having the claimed ‘U-shaped’ configuration (see figs. 20 and 21).  While Holcomb generically discloses a forceps device having a movable cutting member (note paragraph 61), Holcomb fails to explicitly disclose that the cited embodiment has a movable cutting member.  Feinberg teaches (note figs. 1-4) a similar forceps device having a movable cutting member (62).  It is well known in the art that the inclusion of such an element would result in a device having increased versatility and efficiency.  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the apparatus of Holcomb to comprise a movable cutting member in order to increase versatility and efficiency.

Allowable Subject Matter
Claims 15, 18, 20, 23, and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, along with the Double Patenting rejections, set forth in this Office action.
Claim 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that claim 1 (and its dependents) have not been met by Holcomb, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to the breadth of limitations such as “sufficiently corresponds” (see above rejections for corresponding definition/interpretation).  Therefore, Examiner asserts that the claims are met by Holcomb and the newly-cited references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794